Title: From George Washington to Susan Blair, 22 December 1780
From: Washington, George
To: Blair, Susan


                        

                            
                            Madam
                            Head Quarters New Windsor 22d Decr 1780
                        
                        I had the pleasure, a few days ago, of receiving your favor of the 8th inst. I am to thank you, in behalf of
                            the Army, for the trouble you have taken in prosecuting the very benevolent business begun by the late worthy and amiable
                            Mrs Reed. You will be good enough to deliver the shirts which are made to Colo. Miles Dy Qr M. Genl in Philada who will
                            have my particular orders to forwd them on to the Pensa line (at Morris Town) & to this
                            place. I have a sum of Money which was sent to me by the Ladies of Trenton, and which I shall take the liberty of
                            forwarding to you by the first safe opportunity, with a request to dispose of it in the same manner as the donation of the
                            Ladies of Pensylvania.
                        My Compliments to Mr Blair, whose indisposition I hope will be but of short continuance. I am with very great
                            Respect Madam Yr most obt and hble Servt

                    